NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE MICHAEL BEN GRAVES,
Petitioner.
MiSce11aneouS Docket No. 988
On petition for writ of mandamus to the Merit SyS
terms Protection Board in case no. SF3330100696-I-1.
IN RE MICHAEL BEN GRAVES,
Petiti0ner.
MiSee1laneous Docket N0. 991
011 petition for writ of mandamus to the Merit SyS-
tome Protection B0ard in case noS. SF333009725-I-1,
SF3330090725-B-1, SF-333009057()-I-1,
AND SF3330090570-B-1.
ON PETITION

IN RE GRAVES 2
Before BRYsoN, SoHALL, and PRos'r, Circuit Judges.
PER CURIAM.
0 R D E R
111 the two above-captioned matters, Michael Ben
Graves petitions for a writ of mandamus to vacate all
"void" orders of the Merit Systems Protection Board and
to provide discovery to Graves.
Mandamus is a drastic remedy reserved for extraor-
dinary situations. See Allied Chemical Corp. o. Da1lflon,
In,c., 449 U.S. 33, 34 (198O). “The federal courts tradi-
tiona}ly have used the writ only ‘to confine an inferior
court to a lawful exercise of its prescribed jurisdiction or
to compel it to exercise its authority when it is its duty to
do so."’ Gulfstream Aerospace C'0rp. u. Mayacamas C'orp.,
485 U.S. 271, 289 (1988) (quoting Roche u. Evaporated
Milk Ass’n,, 319 U.S. 21, 26 (1943)). The burden is on the
petitioner to establish that his right to issuance of the
writ is clear and indisputable, Allied, 449 U.S. at 35, and
that there is no other adequate remedy to attain the
desired relief Mallard i). United States District Court,
490 U.S. 296, 309 (1989).
Graves has not shown that he has no other adequate
remedy to attain the desired relief, i.e., he has not shown
that he could not raise issues concerning his requests for
discovery within any timely petition for review to this
court from a final Board decision lnstead, he makes only
general assertions that he was denied discovery. We deny
his petitions for writs of mandamus.
Accordingly,
IT ls ORDERED THAT:
The petitions for writs of mandamus are denied.

NUV 16
IN RE GRAVES
FoR THE COURT
mill /s/ J an Horb aly
Date J an Horb aly
Michael Ben Graves
C1erk
Daniel B. Volk, Esq. F"_ED
U.S. COURT 0F APPl:`ALS FOR
THE FEDERAL CIRCUlT
NOV 1 6 2011
.lAN HORBALY
CLERK